DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-12, 14-18 have been considered but are moot in view of new ground of rejection.
	Applicant argues Mickelsen (with its fully incorporated by reference, Ramaswamy) does not expressly or inherently describe at least, for example, the newly presented feature of “the output of the sub-content and the utterance sound associated 
	Mickelsen discloses content (including video and audio) that is not interest to viewer (e.g., content segment when disfavored team scores…) based on engagement and/or interest level is not displayed, skipped, and/or replaced by alternate content or neutral viewpoint content is paused (see include, but not limited to, Mickelsen: paragraphs 0049, 0057, 0084, 0089, 0092, 0100, 0103, 0105). Thus, limitation “the output of the sub-content and the utterance sound associated with the sub-content is stopped, based on the degree of interest lover than a reference value” is read on stopping or pausing or skipping the output of content including video and audio that are not interested to user based on degree or level of interest or engagement that is lower than value/level of engagement and/or favoritism/liking. 
	Mickelsen also discloses determining level of engagement/interest for a period of time such as during the time a team scores or a recent period of time (see include, but not limited to, Ramaswamy: paragraphs 0084-0085; Mickelsen: paragraphs 0008, 0099). Thus, limitation “for a specific length of time” could be interpreted as recent period of time of engagement level. However, to provide an explicit support that the teaching of determining degree of interest for a specific length of time is well-known in the art. 
	Swaminathan is relied on for the teaching of degree of interest for a specific length of time. Particularly, discloses when the area of interest does not linger on (i.e., 0064, 0072-0073, 0078-0079, 0081). Thus, Swaminathan discloses output of sub-content is stopped based on degree of interest… for a specific length of time (read on output of content associated with previously lingered area is hidden based on eye gaze moves away from previous area and linger on another area for a specific length of time in seconds.
	Thus, the combination of Mickelsen and Swaminathan discloses limitation “the output of the sub-content and the utterance sound associated with the sub-content is stopped, based on the degree of interest lower than a reference value for a specific length of time.
	It is noted that the teaching of output of sub-content is stopped based on degree of interest lower and a reference value for a specific length of time such as stop outputting the content when on user no longer interest in viewing content associated with viewpoint/area on screen for a specific period of time (see for example, US 20170013031: paragraphs 0077-0078; US 20190191203: figures 15-16, 28 paragraph 0155). 
	For the reason given above, rejection of claims 1-12, 14-18 are discussed below.
Claim 13 has been canceled.
	
	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen (US 20170264920) in view of Swaminathan et al. (US 20140168056 A1)Note: each of document that is directly or indirectly incorporated by reference in its entirety in Mickelsen is treated as part of the specification of Mickelsen (see MPEP 2163.07 (b) (see Mickelsen: paragraph 0077: Ser. No. 13/691,557 (corresponding to US 20130205314 – hereinafter referred to as Ramaswamy. See also Ramaswamy: paragraph 0034 which has US 7203338 incorporated by reference in its entirety).

	
Regarding claim 1, Mickelsen discloses an information processing apparatus (see include, but not limited to, Mickelsen: figure 5, Ramaswamy: figures 1-4) comprising: 
 	a processing unit (media device with processor system, camera, microphone, memory, etc. – see figure 5) configured to:
	detect a plurality of matters of interest of a user in main content (detect a plurality of matters of interest to the user in sport programs content such as user favorite team scores, fan cheering, or portions/segments that are interest to the users, etc. – see include, but are not limited to, figures 4, 6, paragraphs 0079-0084, 0088-0091, 0093-0094, 0104; Ramaswamy: paragraphs 0053-0054, 0057, 0064, 0067); 
“detect a matter of interest from plurality of matter of interests based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest (read on Mickelsen’s disclosure of detecting matter of interest such as first team scores in a game from plurality of matters of interest in a sport program based on degree of interest/engagement level of favoritism (cheer, loud, gesture, etc. exceeds level threshold) based on a degree of interest/excitement/engagement associated with user favorite team score, wherein the degree of interest represent an level of interest of favoritism/exceed level threshold, or rating level such as high, etc. – see include, but are not limited to, figures 2, 4-6, paragraphs 0079-0084, 0088-0091, 0093-0094, 0104; Ramaswamy: paragraphs 0053-0054, 0057, 0064, 0067); and 
control output of sub-content and an utterance sound associated with sub-content, wherein the output is controlled based on the detected matter of interest of the user (control output only segment(s) and audio/sound associated to the segment(s) that are interested/favored to the user such as video segment and audio when the user’s favored team score  – see include, but not limited to, figures 4-6, paragraphs 0069-0070, 0100-0103; Ramaswamy: figures 2-3, paragraphs 0068, 0070-0071), wherein the output of the sub-content and the utterance sound associated with the sub-content is stopped, based on the degree of interest lower than a reference value (read on stopping or pausing or skipping the output of content including video and audio that are not interested to user based on degree or level of interest or engagement that is lower than value/level of engagement and/or favoritism/liking - see include, but not limited to, Mickelsen: paragraphs 0049, 0057, 0084, 0089, 0092, 0100, 0103, 0105 and discussion in “response to arguments” above. 
	Mickelsen also discloses determining level of engagement/interest for a period of time such as during the time a team scores or a recent period of time (see include, but not limited to, Ramaswamy: paragraphs 0084-0085; Mickelsen: paragraphs 0008, 0099). Thus, limitation “for a specific length of time” could be interpreted as recent period of time of engagement level. However, to provide an explicit support that the teaching of determining degree of interest for a specific length of time is well-known in the art. 
	Swaminathan is relied on for the teaching of degree of interest for a specific length of time. Particularly, discloses when the area of interest does not linger on (i.e., moves away from) an area of the image and linger on another area of interest exceeds duration threshold such as 0.5, 1, 1.5… seconds, sub-content associated with area that is no longer lingered on is hidden (see include, but not limited to, figures 8-11, 13, paragraphs 0064, 0072-0073, 0078-0079, 0081). Thus, Swaminathan discloses output of sub-content is stopped based on degree of interest… for a specific length of time (read on output of content associated with previously lingered area is hidden based on eye gaze moves away from previous area and linger on another area for a specific length of time in seconds.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Mickelsen with the teaching of stop output content based on degree of interest level for a specific length of time as taught by Swaminathan in order to yield predictable results such as reducing the amount of computational complexity involved to detect and/or track the object or improving efficiency of the eye gaze tracking algorithm (see for example, paragraphs 0064, 0069).

Regarding claim 2, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to detect the matter of interest of the user from the plurality of matters of interest based on at least one of a line of sight of the user, a posture of the user, and utterance details of the user (line of sight/eye gaze of the user, a posture such as leaning forward of the user, a spoken keyword, sound/voice of user - see include, but not limited to, Mickelsen: paragraphs 0078-0083; Ramaswamy: paragraph 0017, 0048).  

Regarding claim 3, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 2, wherein the output of the sub-content and the utterance sound associated with the sub-content is started based on the degree of interest higher than the reference value (starting output only content including video and audio/sound that are interest to user based on degree of interest/engagement level/user preference higher than/exceeds predetermined or threshold level– see include, but not limited to, Mickelsen: figures 5-6, paragraphs 0077-0084, 0091-0094, 0100-0106, claim 1; Ramaswamy: paragraphs 0050-0054, 0070-0073; or output of additional content is started when eye gaze moves to and linger on area of interest for a longer threshold duration Swaminathan: figures 8-12).  

Regarding claim 4, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to output the sub-content on screen, and the user watches the main content (see include, but not limited to, Mickelsen: figures 5- 6, paragraphs 0102-0103). However, Mickelsen does not explicitly disclose output the sub-content at a position in a sight of user.  
	Swaminathan further discloses processing unit configured to output sub-content at a position in a sight of the user, and the user watches main content (processing unit with control unit configured to output sub-content such as icon object or additional content/augmented reality information at a position in a sight/area of interest of the user, and the user  watches main content on the display screen – see include, but not limited to, figures 8-13, paragraphs 0018-0019, 0060, 0063, 0067, 0069). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickelsen with the teachings including outputting sub-content at a position in sight of user as further taught by Swaminathan in order to yield predictable results such as reducing the amount of computational complexity involved to detect and/or track the object or improving efficiency of the eye gaze tracking algorithm (see for example, paragraphs 0064, 0069).

Regarding claim 5, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to output the sub-content at a position different from a position of the main content and in the sight of the user (e.g., output the segment/additional content at a portion of screen that is different from the full screen or position of main content – see include, but not limited to, Mickelsen: figures 5-6, paragraphs 0100-0105; Swaminathan: figures 6A-13, paragraphs 0018-0019, 0064, 0067-0072).  

Regarding claim 6, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 4, wherein the sub-content partially overlaps the main content (object icon and/or additional content/augmented reality information partially overlaps main content/image on screen –Mickelsen: figures 5-6, paragraphs 0100-0105; Swaminathan: figures 6A-13, paragraphs 0017, 0019, 0021, 0067, 0070, 0091).  

Regarding claim 7, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 6, wherein the a transparency of a part of the sub-content that partially overlaps the main content is modified (see include, but not limited to, Swaminathan: figures 6A-13, paragraphs 0017, 0019, 0021, 0067-0068, 0070, 0078, 0085, 0091, wherein transparency is read on level of highlighted/overlapped, shadow effect, etc. of region for icon object/foreground area that display the object and/or additional content with the portion of image in the background/hidden portion on the portion of the screen).  

Regarding claim 8, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to cause the output of the sub-content and the utterance sound to be updated/replaced with another content based on the degree of interest level lower than the reference value (see include, but not limited to, figures 4, 6, paragraphs 0091-0094, 0100-0105; Ramaswamy: paragraphs 0068-0073). However, Mickelsen does not explicitly fade out.
	Swaminathan discloses processing unit is configured to cause the output of the sub-content and the utterance sound to fade out based on degree of interest lower than reference value (change of area of interest based on eye gaze tracking and information associated with previous area of interest is fade out based on degree of interest lower than the reference value/user eye leaves the first focus location and moves to another location/positon on the screen– see include, but not limited to, paragraphs 0061, 0072, 0078-0079, 0081, 0087).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Mickelsen with teaching of fade out based on degree of interest lower than reference value as further taught by Swaminathan in order to yield predictable result such as providing smooth transition or improving efficiency of the eye gaze tracking algorithm (paragraph 0064).

Regarding claim 9, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 8, wherein the processing unit is further configured to output the sub-content and the utterance sound based on the degree of interest higher than the reference value from a start of the fade out of the sub-content until the end of the fade out (see include, but not limited to, Mickelsen: figures 5- 6, paragraphs 0077-0085, 0100-0105; Ramaswamy: paragraphs 0048-0050, 0068-0073, 0077, 0085-0086); Swaminathan: paragraphs 0061, 0072, 0078-0079, 0081 – for example: eye gazing or looking away from area of interest, interest degree fade out before the end of fade out, and eye gazing is returned/moved back to previous interest area/matter of interest and linger in the interest area longer/subject of interest than predetermined reference/threshold, outputs sub-content or additional information associated with selected interest area).  

Regarding claim 10, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 8. Mickelsen in view of Swaminathan also discloses the user can either end the display of content by selection or no longer looking at the interest area or indicate the content as disfavor, the display of previous selected content is fade out and other alternative content or other sub-content is selected for display based on update matter of interest (see include, but not limited to, Mickelsen: figures 5- 6, paragraphs 0077-0085, 0100-0105; Ramaswamy: paragraphs 0048-0050, 0068-0073, 0077, 0085-0086); Swaminathan: paragraphs 0061, 0072, 0078-0079, 0081). Thus, it would have been obvious that the processing unit is further configured to stop the output of the sub-content and the utterance sound  based on detection of an instruction from the user to end the sub-content from a start of the fade out of the sub-content until an end of the fade out so that the previous selected sub-content/no longer interest sub-content is stopped from outputting and new sub-content associated with the new area of interest or new matter of interest is output based on updated user behaviors. 

Regarding claim 11, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, the processing unit is further configured to output alternative sub-content different from the sub-content and an alternative utterance sound associated with the alternative sub-content based on the degree of the interest lower than the reference value (display alternative content with sound/audio different than the sub-content/segment that the user disfavor or not interest in the program, when degree of interest/engagement is lower than predetermined threshold/preference – see include, but not limited to, – see include, but not limited to, Mickelsen: figures 4-6, paragraphs 0077-0084, 0091-0094, 0100-0106; Ramaswamy: paragraphs 0048-0054, 0070-0073).  

Regarding claim 12, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further to configured to cause an output of the main content to pause or stop displaying (and display alternative content/advertisement, etc. instead) based on the degree of interest in the sub-content become higher than the degree of interest in the main content (see include, but are not limited to, Mickelsen: paragraphs 0091-0094, 0101-0103). However, Mickelsen does not explicitly disclose content to fade out.  
Swaminathan discloses processing unit is configured to cause the output of content to fade out based on degree of interest of the sub-content becomes higher than the degree of the interest of main content (– see include, but not limited to, paragraphs 0061, 0072, 0078-0079, 0081).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Mickelsen with teaching of control content to fade out as further taught by Swaminathan in order to yield predictable result such as providing smooth transition or improving efficiency of the eye gaze tracking algorithm (paragraph 0064).

Regarding claim 14, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to control output of the sub-content and the utterance sound based on a plurality of degrees of interest of a plurality of users (output the segment of video and audio based on plurality of levels/degrees of interest/engagement of the plurality of users such as members of household/fans or group of users/viewers - see include, but not limited to, Mickelsen: paragraphs 0017, 0042, 0049, 0057, 0059, 0077, 0081, 0090, 0100; Ramaswamy: paragraphs 0017-0018, 0020, 0035, 0066-0067, 0077).  

Regarding claim 15, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to control the output of the sub-content and the utterance sound based on the degree of interest of each of the plurality of users (for group of users/viewers/fans, media device with processing unit is further configured to control the output segment(s) of program with video and audio associated the segment based on degree of interest/favoritism of each viewer/member/audience/fan of the plurality users/viewers/fans or group of persons - see include, but not limited to, Mickelsen: paragraphs 0057, 0059, 0077, 0081, 0090, 0100; Ramaswamy: paragraphs 0018, 0020, 0066-0067, 0077).  

Regarding claim 16, Mickelsen in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to output the sub-content with one of a position or a size of the sub-content modified based on the degree of interest in the sub-content (media device with processing unit is further configured to output segment/favor content with one of a position or a size of the segment on screen modified based on degree of interest in the sub-content such as high engagement level/cheering loud, pausing the main/default/neutral content and display content that is in favor of user on screen based on level of interest/engagement of the user– see include, but not limited to, Mickelsen: figures 5-6, paragraphs 0077-0084, 0091-0094, 0101-0103; Ramaswamy: paragraphs 0048-0054, 0070-0073).
(see also Swaminathan: US 20140168056: figures 9-10, paragraphs 0060, 0077 for the teaching of output sub-content based with one of position or size of sub-content modified to be larger based on interest level/linger longer in area of interest, the size is larger).

Regarding claim 17, limitations of an information processing method that correspond to the limitations of information processing apparatus in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Mickelsen in view of Swaminathan discloses an information processing method, comprising: 
 	in an information processing apparatus, detecting a plurality of matters of interest of a user in main content; detecting a matter of interest from the plurality of matters of interest based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest; and 
	controlling output of sub-content and an utterance sound associated with the sub-content, wherein the output is controlled based on the detected matter of the interest of the user, wherein the output of the sub-content and the utterance sound associated with the sub-content is stopped, based on the degree of interest lower than a reference value for a specific length of time (see similar discussion in the rejection of claim 1 and discussion in “response to arguments” above) .  

Regarding claim 18, limitations of a program that correspond to the limitations of information processing apparatus in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Mickelsen in view of Swaminathan discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions, which, when executed by a computer, cause the computer to execute operations, the operations comprising: 	
	detecting a plurality of matters of interest of a user in main content;
	detecting a matter of interest from the plurality of matters of interest based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest; and
	controlling output of sub-content and an utterance sound associated with the sub-content, wherein the output is controlled based on the detected matter of interest of the user, wherein the output of the sub-content and the utterance sound associated with the sub-content is stopped, based on the degree of interest lower than a reference value for a specific length of time (see similar discussion in claim 1, discussion in “response to arguments” above, and include, but are not limited to, Mickelsen: figure 5-6, paragraph 0069, Ramaswamy: 0081-0082, claim 11).

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Asbun et al. (US 20190191203) discloses secondary content insertion in 360 degree video.
	Phillips et al. (US 20180070113) discloses bitrate control in a virtual reality (VR) environment.
	Krafka et al. (US 9842268) discloses determining regions of interest based on user interaction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
December 4, 2021